In an action, inter alia, to declare certain ordinances of the Town of North Hempstead unconstitutional, plaintiff appeals from an order of the Supreme Court, Nassau County, dated January 24, 1977, which (1) granted defendant’s motion for summary judgment dismissing the complaint and (2) denied its cross motion for summary judgment. Order modified, on the law, by deleting therefrom all language after the words "Plaintiffs motion for summary judgment is denied”, and substituting therefor provisions (1) declaring the ordinances in question to be constitutional and (2) otherwise dismissing the complaint. As so modified, order affirmed, with $50 costs and disbursements payable to defendant, upon the opinion of Mr. Justice Berman at Special Term (cf. Lanza v Wagner, 11 NY2d 317, 334). Shapiro, J. P., Hawkins, Suozzi and Mollen, JJ., concur.